 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DANIEL BANUELOS CASTRO,                              Case No.: 19-CV-1732 W (JLB)
11                                       Plaintiff,
                                                          ORDER GRANTING JOINT
12   v.                                                   MOTION TO DISMISS WITH
                                                          PREJUDICE [DOC. 16]
13   FREEDOM MORTGAGE CORP., et al.,
14                                     Defendants.
15         Parties have filed a joint motion to dismiss this action with prejudice pursuant to
16   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). [Doc. 16.] Good cause appearing, the
17   Court GRANTS the joint motion and dismisses the case with prejudice. All parties shall
18   bear their own costs and attorneys’ fees. Jurisdiction shall remain with Judge Burkhardt
19   for all settlement proceedings.
20
21         IT IS SO ORDERED.
22
23
     Dated: February 11, 2020
24
25
26
27
28

                                                      1
                                                                                19-CV-1732 W (JLB)
